        Case 2:20-cv-02797-JCZ-KWR Document 4 Filed 11/13/20 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA

  DERRICK DOTSON                                                                    CIVIL ACTION
  VERSUS                                                                            NO. 20-2359
                                                                                    c/w 20-2797
  DARREL VANNOY, WARDEN                                                             SECTION “A”(4)



                                                   ORDER

        Before the Court is the Motion to Stay and Abeyance (ECF No. 4) filed by petitioner

Derrick Dotson. 1 Petitioner requests that this matter be stayed and held in abeyance pending action

on his United States Supreme Court writ application, No. 19-8776, filed by his counsel on August

31, 2020. Dotson asserts that the writ application addresses the post-conviction claims presented

in this federal habeas petition.

        In accordance with the Court’s Briefing Order (ECF No. 8), the State filed a Notice (ECF

No. 14) indicating that the respondent does not oppose the motion. The parties agree to the stay

and the Court finds good cause for the stay of this matter. See Rhines v. Weber, 544 U.S. 269, 278

(2005); Pace v. DiGuglielmo, 544 U.S. 408, 416 (2005). Accordingly,

        IT IS ORDERED that Dotson’s Motion to Stay and Abeyance (ECF No. 4) is

GRANTED and his consolidated petitions for issuance of a writ of habeas corpus pursuant to 28

U.S.C. § 2254 are hereby STAYED. The Clerk of Court is directed to CLOSE the case for

administrative and statistical purposes.


        1
          A magistrate judge has authority to address a motion to stay when the order is not dispositive and merely
suspends the proceedings without an absolute denial of ultimate relief. Virgin Islands Water and Power Auth. v. Gen.
Elec. Int’l Inc., 561 F. App’x 131 (3rd Cir. 2014); SEC v. CMKM Diamonds, Inc., 729 F.3d 1248, 1260 (9th Cir.
2013); Powershare, Inc. v. Syntel, Inc., 597 F.3d 10, 14 (1st Cir. 2010).
       Case 2:20-cv-02797-JCZ-KWR Document 4 Filed 11/13/20 Page 2 of 2




       IT IS FURTHER ORDERED that either Dotson or the respondent may move to re-open

this matter within sixty (60) days after the United States Supreme Court’s ruling on Dotson’s

pending writ application, No. 19-8776.

              New Orleans, Louisiana, this 13th day of November, 2020.




                                         ____________________________________________
                                                    KAREN WELLS ROBY
                                         CHIEF UNITED STATES MAGISTRATE JUDGE




                                             2
